Case 2:16-cr-20291-NGE-EAS ECF No. 46, PageID.1323 Filed 11/02/20 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                CRIMINAL NO. 16-CR-20291
vs.
                                              HON. NANCY G. EDMUNDS

ISSAC JAMES HARGROVE,

                    Defendant.
                                    /


  United States’ Response in Opposition to Defendant’s Third Supplemental
         Brief in Support of Motion for Compassionate Release and
                  Recommendation for Home Confinement

      On December 1, 2016, Hargrove pleaded guilty to possession with intent to

distribute crack cocaine and possession with intent to distribute heroin, in violation

of 21 U.S.C. §841(a)(1) (ECF No. 16, PageID. 32.) He was sentenced on April 18,

2017 to 72 months’ imprisonment on each count, to run consecutively, for a total

sentence of 144 months, to be followed by a 4- year period of supervised release

(ECF No. 27, PageID. 561.) His sentence was partially based upon his lengthy prior

criminal history of drug trafficking, which enhanced his sentence as a career

offender. Hargrove began serving his current sentence on September 6, 2017. He has

served approximately 25% of his sentence.



                                                                                    1
Case 2:16-cr-20291-NGE-EAS ECF No. 46, PageID.1324 Filed 11/02/20 Page 2 of 9




   On June 23, 2020, Hargrove filed his pro se motion for compassionate release

based upon his health conditions and Covid (ECF No. 32, PageID. 576.) The

government filed its response in opposition to his motion on July 23, 2020 (ECF No.

38, PageID. 834.) The government’s opposition to Hargrove’s release on

compassionate release is based upon: (1) the fact that he does not meet the

substantive requirements for compassionate release; (2) release would not be proper

due to the dangerousness he presents to the community and the safety of others, and

(3) the factors in 18 U.S.C. § 3553(a) strongly weigh against compassionate release.

   The government re-asserts those arguments in response to Hargrove’s third

supplemental motion and brief. The reasons why his motion for compassionate

release should be denied have not changed. His re-newed request for compassionate

release, like the first, should be denied.

      Hargrove’s Failure To Meet The Substantive Requirements For
      Compassionate Release, The Fact That His Release Would Present
      A Danger To The Community And The Weighing Of The Relevant
      §3553(A) Factors Which Disfavor His Release Has Not Changed.


   In his brief, Hargrove claims that because his health conditions have worsened,

he now has an even greater extraordinary and compelling reason to be released from

prison (ECF No. 44, PageID.925.)

   The government acknowledges that in this district, and others throughout the

country, inmates have been released based upon their extraordinary medical


                                                                                  2
Case 2:16-cr-20291-NGE-EAS ECF No. 46, PageID.1325 Filed 11/02/20 Page 3 of 9




conditions which place them at a higher risk of contracting Covid, and for positive

Covid tests. But positive Covid inmates, for obvious reasons of infecting others and

spreading the virus among the general population, and others with dire medical

conditions have also been denied release based upon other reasons. United States v.

Bland, No. 18-20555 (E.D. Mich. May 28, 2020), J. Goldsmith (denying

compassionate release, finding the risk of Covid-19 reinfection and potentially

developing a more severe response is not an “extraordinary and compelling reason”);

United States v. Buford, No. 05-80955, 2020 WL 4040705 (E.D. Mich. July 17,

2020), J. Lawson (denying compassionate release because inmate did not make a

“convincing case that he is at an elevated risk for complications from Covid-19.”);

United States v. Powers, No. 14-20449, 2020 WL 5046886 (E.D. Mich. August 26,

2020), J. Michelson (Elkton inmate tested positive twice for Covid-19, but release

not warranted because he presented a danger to the community); United States v.

Smith, No. 17-20753, 2020 WL 5440331 (E.D. Mich. September 10, 2020), J.

Ludington (Inmate, who was a functional paraplegic, tested positive for Covid-19,

and was hospitalized, however, motion for release denied because inmate had only

served a small portion of his sentence, had an extensive criminal history, and would

be a danger to the community if released early.); United States v. Arana, No. 95-

80272, 2020 WL 2214232 (E.D. Mich. September 17, 2020) J. Michelson (inmate

denied early release because inmate’s positive Covid test, with a lack of symptoms,

                                                                                  3
Case 2:16-cr-20291-NGE-EAS ECF No. 46, PageID.1326 Filed 11/02/20 Page 4 of 9




weighed against his early release). For some of those same reasons, Hargrove

should be denied compassionate release, despite his current medical conditions.

   First, Hargrove does not present “extraordinary and compelling” reasons to

warrant early release. Section 1B1.13 cabins compassionate release to a narrow

group of non-dangerous defendants who are most in need. That policy statement

limits “extraordinary and compelling reasons” to four categories: (1) the inmate’s

medical condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and

(4) other reasons “[a]s determined by the Director of the Bureau of Prisons,” which

the Bureau of Prisons has set forth in Program Statement 5050.50. USSG § 1B1.13

cmt. n.1.

   The Covid-19 pandemic does not, by itself, qualify as the type of inmate-specific

condition permitting compassionate release. The Bureau of Prisons has worked

diligently to implement precautionary measures reducing the risk from Covid-19 to

Ashaq and other inmates. See Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir.

2020). Thus, “the mere existence of Covid-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020); cf. Wilson, 961 F.3d at 845.




                                                                                  4
Case 2:16-cr-20291-NGE-EAS ECF No. 46, PageID.1327 Filed 11/02/20 Page 5 of 9




   In response to Hargrove’s claim concerning his worsening medical conditions,

his current medical records from the BOP were reviewed (ECF No. 44-1, PageID.

933, Exhibit H). The most recent medical records indicate that on October 2, 2020,

Hargrove was seen by medical personnel for a medication review. After his

medication plan was discussed, he was “dismissed in good condition.” He voiced no

medical concerns or medical complaints. On October 6, 2020, Hargrove had a follow

up with medical personnel to check his blood pressure and medications. No

pulmonary or cardiac issues were observed. Hargrove appeared “well, alert and

oriented.” He denied any chest pain or shortness of breath. He voiced no concerns

or complaints during that visit. On October 9, 2020, Hargrove again was visited by

Health Services as a medication follow up appointment. He had no complaints or

concerns at that time. On October 16, 2020, Hargrove was again assessed by Health

Services for his medication review. He had no questions about his medications or

condition, and expressed no concerns or complaints. He was “dismissed in good

condition.” On October 19, 2020, Hargrove visited Health Services for chest pain,

when laying down and engaging in increased activity. He was transferred to a local

hospital for further evaluation.

   Hargrove is currently at FCI Hazelton, located in Bruceton Mills, West Virginia.

The FCI facility houses 1157 inmates. At this time there has been only one staff

member who has tested positive for Covid-19 and 6 staff members who have

                                                                                 5
Case 2:16-cr-20291-NGE-EAS ECF No. 46, PageID.1328 Filed 11/02/20 Page 6 of 9




recovered. No inmates have tested positive. There have been no reported deaths, See

https://www.bop.gov/coronavirus/. Within the facility, precautions are being taken

to isolate inmates who have been infected and to regularly check their medical status.

Hargrove claims that the facility is not equipped to provide adequate and appropriate

medical care and treatment however, his claims are unsupported and without factual

evidence. The fact that the facility has not reported higher numbers, nor any inmate

deaths, may be indicative of their extensive efforts to mitigate the spread of the virus

within the facility.

   It is true that Hargrove suffers from medical conditions which will be treated with

medications the rest of his life. However, the BOP medical reports indicate that he

is being regularly monitored and hospitalized when needed. His medical conditions

are not so exceptional or compelling that compassionate release is warranted. The

medical records confirm that Hargrove has not contracted the Covid virus while

imprisoned. As such, his concerns about greater consequences based upon his heart

condition or other medical conditions are speculative.

   Second, Hargrove is ineligible for compassionate release because he is a danger

to the community. As detailed in the government’s response to Hargrove’s motion,

Hargrove is a drug trafficker who has a lengthy history of criminal activity involving

drugs and firearms. He has at least six prior felony convictions for drug trafficking

and numerous prior arrests for felonious assault (PSR, ¶ 41-47). At the time of his

                                                                                      6
Case 2:16-cr-20291-NGE-EAS ECF No. 46, PageID.1329 Filed 11/02/20 Page 7 of 9




arrest in this case he was on parole for a state felony drug case. This case involved

nine controlled sales of crack cocaine to a confidential informant at a Detroit Coney

Island restaurant. The purchases amounted to 53 grams of crack cocaine (PSR, ¶ 10).

On the same date, a search warrant was executed at Hargrove’s house. Officers

discovered the following items: one (1) Glock, Model 30, .45 Caliber, Semi-

Automatic Firearm, Serial Number RWR661; one (1) Heckler and Koch, Model P30,

9mm, Semi-Automatic Firearm, Serial Number 129-042988; four (4) large sandwich

bags of crack cocaine (191 grams); one (1) sandwich bag of heroin (8.75 grams);

and miscellaneous narcotic packaging equipment (PSR, ¶ 11). Due to his prior

criminal history and his history of violence, Hargrove’s release at this time would

not ensure public safety.

   And the § 3553(a) factors—which the Court must also consider under

§ 3582(c)(1)(A)—likewise do not support release. Hargrove’s crime was serious and

caused danger to others. His criminal history includes other acts of violence, drug

trafficking and possession of firearms. On numerous occasions, he violated the terms

of parole or probation by engaging in new criminal activity. Prior to his arrest

Hargrove had no verifiable employment and a history of substance abuse. Hargrove

has only served about 3 years of his 144 month sentence – 25%. His projected release

date is August 13, 2026. He has engaged in misconduct while in prison, including

possession of drugs/alcohol and refusing to obey orders. The BOP has determined

                                                                                   7
Case 2:16-cr-20291-NGE-EAS ECF No. 46, PageID.1330 Filed 11/02/20 Page 8 of 9




that he is a medium risk recidivism level. Hargrove has suggested that he could

reside with his sister, Ellen Turner, who at the time of his arrest was unemployed

and living on social security disability benefits as a result of sickle cell anemia (PSR,

¶ 49). Hargrove has also suggested residence with another sister, Velma Jackson,

who is 18 years younger than Hargrove, and whose employment and living situation

are unknown (PSR, ¶ 49).

   At the time of his arrest, Hargrove had no verifiable work history (PSR, ¶ 59).

While in prison he has not enrolled in vocational training programs and has not

earned his GED. In addition, he has not established any financial savings for release

needs (ECF 38, PageID. 834, Exhibit 4 - Program Review Report). Hargrove’s

record thus suggests that his release into home confinement at this time, even despite

his medical conditions, would quickly spiral into additional criminal conduct.

   Hargrove’s motion should be denied.



                                               MATTHEW SCHNEIDER
                                               United States Attorney

                                               s/Susan E. Fairchild (P41908)
                                               Assistant United States Attorney
                                               211 W. Fort St., Suite 2001
                                               Detroit, Michigan 48226
                                               (313) 226-9577
                                               E-mail: susan.fairchild@usdoj.gov

   Dated: November 2, 2020

                                                                                       8
Case 2:16-cr-20291-NGE-EAS ECF No. 46, PageID.1331 Filed 11/02/20 Page 9 of 9




                          CERTIFICATE OF SERVICE

     I hereby certify that on November 2, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system.

   Colleen P. Fitzharris
   Attorney for Isaac Hargrove
                                             s/Susan E. Fairchild (P41908)
                                             Assistant United States Attorney
                                             211 W. Fort St., Suite 2001
                                             Detroit, Michigan 48226
                                             (313) 226-9577
                                             E-mail: susan.fairchild@usdoj.gov




                                                                                  9
